     Case 2:20-cv-00549-CJC-AFM Document 18 Filed 04/30/20 Page 1 of 2 Page ID #:126




 1

 2
                                                                      JS-6
 3

 4

 5

 6

 7

 8

 9

10                              UNITED STATES DISTRICT COURT
11                          CENTRAL DISTRICT OF CALIFORNIA
12
                                                  )
13                                                ) Case No.: CV 20-00549-CJC(AFMx)
                                                  )
14
      WILLIAM BERRY,                              )
                                                  )
15                                                )
                   Plaintiff,                     )
16                                                ) JUDGMENT
            v.                                    )
17                                                )
                                                  )
18
      L.S. PROPERTY MANAGEMENT                    )
                                                  )
19    LLC and DOES 1–10,                          )
                                                  )
20                                                )
                   Defendants.                    )
21                                                )
                                                  )
22                                                )
                                                  )
23

24
           This matter came before the Court on Plaintiff’s motion for default judgment.
25
      (Dkt. 16.) On April 30, 2020, the Court granted Plaintiff’s motion. In accordance with
26
      the Court’s Order, IT IS HEREBY ORDERED that judgment is entered in favor of
27
      Plaintiff in the amount of $5,983.45 for attorneys’ fees and costs. Additionally,
28


                                                  -1-
     Case 2:20-cv-00549-CJC-AFM Document 18 Filed 04/30/20 Page 2 of 2 Page ID #:127




 1    Defendant L.S. Property Management LLC is ordered to provide accessible parking
 2    spaces, accessible paths of travel, accessible circulation aisles and accessible check
 3    stands at the property located at or about 10500 S Prairie Ave., Inglewood CA 90303, in
 4    compliance with the Americans with Disabilities Act Accessibility Guidelines.
 5

 6

 7          DATED:       April 30, 2020
 8                                                  __________________________________
 9                                                         CORMAC J. CARNEY
10                                                  UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   -2-
